Citation Nr: 0430079	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  01-05 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral disorder of the feet, to include syndactyly and 
shoe nail injury of both feet.  

2.  Entitlement to a compensable rating for residuals of a 
right mandibular condyle fracture.

3.  Entitlement to an increased rating for a duodenal ulcer, 
status post vagotomy and pyloroplasty, currently rated 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from March 1961 to April 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The issues of entitlement to an increased rating for the 
residuals of duodenal ulcer, with post-operative vagotomy and 
pyloroplasty, and the issue of entitlement to service 
connection for bilateral syndactyly and shoe nail injury of 
both feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
needed on your part.  

On appeal the veteran has raised the issue of entitlement to 
service connection and separate ratings for post operative 
scars due to a vagotomy and pyloroplasty.  He has also raised 
the issue of entitlement to a total disability evaluation 
based on individual unemployability.  As these issues are not 
currently certified or developed for appellate review, they 
are referred to the RO for appropriate action. 
 

FINDINGS OF FACTS

1.  Residuals of a right mandibular condyle fracture are not 
manifested by mandibular malunion with moderate displacement.  

2.  Service connection for bilateral syndactyly and shoe nail 
injury of both feet was denied by a July 1996 rating 
decision. 

3.  Evidence submitted since the July 1996 rating decision 
bears directly and substantially upon the specific matter 
under consideration, and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right mandibular condyle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 
9904 (2003).

2.  The July 1996 decision denying entitlement to service 
connection for bilateral syndactyly, and shoe nail injury of 
both feet is final; evidence submitted since that denial is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right mandibular condyle fracture.  

Since the initiation of the veteran's claim for entitlement 
to an increased rating for right mandibular condyle fracture, 
the law has changed under the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  Specifically, the VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Subsequent to the change in the law under the VCAA, in a May 
2003 letter, the RO notified the veteran of such change.  
This letter, along with the statement of the case (SOC), and 
the supplemental statements of the case (SSOCs), provided the 
claimant with adequate notice of what the law required to 
award the benefit sought on appeal.    

The veteran further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  The May 2003 letter, along with 
the SOC and the SSOCs also provided notice to the claimant of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award an increased rating for right mandibular condyle 
fracture, as well as notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to again notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Given the foregoing, the Board concludes that VA has met its 
duty to assist the appellant.  In addition, the Board finds 
that the appellant has been provided with notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of why his claim could not be 
granted.  

The appellant contends that he is entitled to a compensable 
rating for his mandibular condyle fracture.  During a hearing 
before the undersigned held in July 2003, he testified that 
he had an extreme problem with this condition in that when he 
bit down a little too hard, his jaw completely shifted to the 
other side.  He indicated that it was extremely painful when 
it went out, but that it was even more painful to put it back 
in.  He asserts that this is the reason why he feels that he 
is entitled to a compensable rating.  (See transcript of July 
2003 hearing, page 6.)

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, which is the situation in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

In order to receive a compensable rating for the mandibular 
fracture, under DC 9903, there would have to be nonunion of 
the mandible.  Under DC 9904, there would have to be malunion 
and at least moderate mandibular displacement.  Under DC 
9905, a compensable rating may be awarded when there is 
limitation of motion (inter-incisal range) of the 
temporomadibular articulation between 31 and 40 millimeters.  

In the case at hand, the Board has reviewed the VA medical 
evidence of record and finds that the criteria for a 
compensable rating have not been met.  A February 2002 VA 
dental examination report indicates that the veteran 
complained of temporomandibular joint pain.  There was some 
tenderness on palpation.  Inter-incisal motion, however, was 
within normal limits.  Another dental examination, also dated 
in February 2002, indicates that the examiner found no 
residuals from the mandibular fracture.  In addition, it is 
noted that a September 2000 VA dental examination report also 
indicated that inter-incisal motion was within normal limits 
and provided a diagnosis of history of jaw fracture with no 
sequelae.

Based on the above medical evidence, the Board finds that 
there are no objective findings which would warrant 
entitlement to a compensable evaluation for residuals of a 
right mandibular condyle fracture.  Therefore, the claim must 
be denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  New and Material Evidence - Foot disorder

The veteran contends that he injured his feet as a result of 
extensive marching while stationed in Hawaii.  He alleged 
that while marching, the heels to his boots came off and he 
was forced to continue to march.  In turn, the nails in his 
boots penetrated and injured his feet, and he was forced to 
walk on his toes as a result.  He claimed that this in 
service incident resulted in his current foot problems.  He 
also indicates that he had cold exposure in service and has 
residuals of frostbite.  

A July 1996 rating decision denied entitlement to service 
connection for bilateral syndactyly and shoe nail injury.  
That decision was not appealed and is final.  38 U.S.C.A. 
§ 7105.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The evidence of record as of July 1996 included the veteran's 
service medical records.  It should be pointed out that the 
service records indicate that some of the appellant's service 
medical records were missing.  An April 1965 service medical 
record noted that the appellant's health records were in the 
back of his car, which was taken by a friend who was absent 
without leave.  

The service medical records associated with the claims file 
include, in pertinent part, the veteran's enlistment 
examination report, dated in February 1961, which noted no 
abnormalities of the feet.  His separation examination 
report, dated in October 1962, noted that he had foot 
trouble, and diagnosed bilateral syndactyly of the second and 
third toes.  

The evidence before the RO as of July 1996 also included a 
May 1996 VA examination report, which indicated that the 
veteran had been having problems since a 1963 injury while 
marching.  The examiner provided the following diagnosis:  

Injury to the feet with constant marching 
in 1963, and he was forced to march even 
when he was hurt, according to his 
history.  Since then he claims his feet 
hurt a lot and swell up and he claims for 
this also he stopped seeing doctors, as 
they do not seem to do much for him.

On examination at this time, there is 2+ 
soft tissue swelling and 1+ bony 
largeness of the right foot noted 
diffusely and 2+ pain and tenderness even 
with light pressure.  Range of movements 
are severely limited due to swelling and 
pain, and are only possible to 10 degrees 
in each direction.  Left foot ulcer 
reveals 1+ pain and tenderness, but no 
swelling.  Patient is unable to bear even 
light weight on each foot.

In July 1996, the RO denied the claim, finding that 
syndactyly was a congenital or developmental defect which was 
unrelated to military service.

Evidence submitted since the July 1996 rating decision 
includes VA medical records, which indicate that the veteran 
has been diagnosed with disorder of the feet secondary to 
frostbite.  Specifically, a July 2000 VA podiatry treatment 
note indicates that the appellant had syndactyly of the 
second and third digits bilaterally.  An addendum report 
noted that he had a history of toe frostbite.  The 
provisional diagnosis was causalgia, secondary to frostbite.  

Finally, in July 2003, a VA neurologist stated that the 
veteran suffered from a post cold injury probably aggravated 
by "the march."

The Board finds that this evidence provides new information 
which bears directly and substantially upon the matter under 
consideration and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the issue remaining is whether entitlement to service 
connection for disorder of the feet, to include syndactyly 
and shoe nail injury of both feet, is warranted.  As will be 
further explained in the REMAND portion of this decision, 
additional development is necessary before the Board can 
address this issue.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

An increased rating for right mandibular condyle fracture is 
denied.

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral disorder of the feet, to 
include syndactyly and shoe nail injury of both feet, has 
been presented.  The claim is reopened


REMAND

As noted above, the veteran's service medical records 
indicate that at enlistment, there was no disorder or 
disability of the feet.  At separation in October 1962, it 
was noted that he had foot trouble and was diagnosed with 
bilateral syndactyly of the second and third toes.  

Post-service VA medical records include, in pertinent part, a 
September 2000 VA treatment note, which indicates that the 
veteran had congenitally fused second and third toes in each 
foot.  A February 2002 VA examination report, along with a 
written addendum prepared later that month, indicate that the 
appellant had bilateral degenerative joint disease of the 
first metatarsophalangeal joint, right medial malleolus spur, 
and syndactyly of the second and third toes of the feet.  The 
examiner indicated that the conditions of the feet were not 
incurred or aggravated in service.  A review of the post-
service medical evidence of record also indicates that the 
veteran began having problems with his feet after a series of 
back injuries, incurred after service.  

As mentioned above, however, the veteran has reported cold 
exposure injury during service, and there are VA medical 
records (see July 2000 VA podiatry clinic report), which 
indicate diagnosis of causalgia secondary to frostbite.  
Although a 2002 VA examination indicated that the veteran's 
foot disorders were not incurred or aggravated in service, 
the examiner did not discuss the July 2000 finding.  (See, 
also, July 2003 VA treatment note which indicates diagnosis 
of post-cold injury neuropathy probably aggravated by the 
march.)  In light of the fact that some of the veteran's 
service medical records may be missing, VA is under a 
heightened duty to assist the claimant.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Therefore, the Board 
finds it necessary to remand this issue for further 
development, to include obtaining additional VA opinion.  

With regard to the issue pertaining to entitlement to an 
increased rating for the veteran's service-connected 
gastrointestinal disorder, this issue is complicated by the 
fact that he also suffers from nonservice-connected 
pancreatitis.  Furthermore, the appellant argues that he is 
totally disabled as a result of his service-connected 
gastrointestinal disorder due to severe diarrhea.  While the 
medical evidence indicates that he is totally disabled as a 
result of other nonservice-connected conditions (e.g., severe 
arachnoiditis), an additional VA examination should be 
conducted to determine the severity of the claimant's 
service-connected gastrointestinal disorder standing alone. 

The RO is reminded that all notice and development action 
required under the VCAA must be accomplished to include 
notifying the claimant of what evidence is necessary to 
substantiate each claim, what specific portion of that 
evidence for each claim he must personally secure, and what 
specific portion of that evidence for each claim VA will 
secure on his behalf.  He must also be told to submit all 
pertinent evidence in his possession.  38 U.S.C.A.§§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate each claim on 
appeal.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence, to include any outstanding 
private treatment records.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.

2.  The RO should take the necessary 
steps to obtain any outstanding post-
service medical records, both VA and 
private, and associate them with the 
claims file.  If the veteran identifies 
any outstanding pertinent records, or if 
the RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims files, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.  

3.  The veteran should prepare a written 
report explaining how he incurred 
frostbitten feet in light of service 
medical evidence showing service 
primarily in Hawaii and Camp Pendleton, 
California.

4.  After all pertinent evidence has been 
gathered and associated with the claims 
files, the RO should schedule the veteran 
for VA gastrointestinal, skin, and 
podiatric examinations.  The claims files 
must be provided to the examiners for 
review.  The examiners are advised that 
all necessary special testing must be 
accomplished. 

a.	The veteran should undergo a 
podiatric examination to 
determine the diagnosis and 
etiology of any foot disorder.  
The examiner is advised that 
there are both service and post-
service service medical records, 
with varying diagnoses, which are 
pertinent to the issue at hand.  
The podiatrist is to conduct a 
thorough review of all evidence 
of record and specify the 
diagnosis of the disorder in each 
foot.  The examiner should then 
indicate whether any diagnosed 
foot disorder was incurred in 
service.  If the examiner 
determines that any foot 
condition pre-existed service, 
the examiner must indicate 
whether such condition was 
aggravated in service, and if so, 
whether this was beyond the 
natural progress of the disease.  
The podiatrist must provide a 
clear explanation for each 
finding and opinion.  The 
examiner must differentiate any 
neurological symptomatology 
caused by frostbite from that 
caused by a nonservice connected 
back disorder.

b.	The veteran should be scheduled 
for a VA gastrointestinal 
examination to determine the 
current severity of the residuals 
of duodenal ulcer, with post-
operative residuals of a vagotomy 
and pyloroplasty.  The 
gastroenterologist, in accordance 
with the latest AMIE worksheets 
for evaluating a duodenal ulcer, 
with post-operative residuals  of 
a vagotomy and pyloroplasty, is 
to provide a detailed review of 
the veteran's history, current 
complaints, and the nature and 
extent of his symptoms.  The 
examiner is advised that the 
veteran also suffers from 
nonservice connected pancreatitis 
and that the symptoms of that 
disorder must be separated from 
the symptoms of the duodenal 
ulcer, with post-operative 
residuals of a vagotomy and 
pyloroplasty.  If the symptoms 
cannot be differentiated without 
resort to speculation the 
examiner so state and explain why 
the symptoms cannot be 
differentiated.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
enter a new rating decision and 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



